***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             ANNMARIE CASTLE, TRUSTEE v.
                KATHERINE DIMUGNO
                     (AC 41607)
                  DiPentima, C. J., Bright and Devlin, Js.*

                                  Syllabus

The plaintiff trustee sought to collect on a promissory note executed by
   the defendant and to foreclose a mortgage on certain real property
   securing the defendant’s obligations under the note. In accordance with
   a stipulation entered into by the defendant and her former husband, D,
   which was incorporated into the judgment dissolving their marriage, D
   transferred his interest in the property to the defendant and the defen-
   dant executed a promissory note in the amount of $160,000 in favor of
   D. The note provided that it was payable by the defendant until the sale
   of the property or her death and that, if the property were transferred, the
   unpaid principal with accrued interest would become due and payable
   at the option of the holder of the note. Thereafter, the plaintiff, as
   trustee, brought an action against D for, inter alia, breach of fiduciary
   duty for actions he had taken as the original trustee of the trust. The
   trial court rendered judgment in favor of the plaintiff and, following its
   granting of the plaintiff’s motion for postjudgment modification of a
   prejudgment attachment that had been granted in her favor, ordered
   that the plaintiff could ‘‘garnish’’ the note from the defendant and that
   a copy of the original note was to be turned over to her. D never
   turned over the original note to the plaintiff. The defendant subsequently
   quitclaimed title to the property to her daughter for no consideration
   and retained a life use of the property. The plaintiff then filed a judgment
   lien on the property, claiming that the defendant’s transfer of the prop-
   erty to her daughter triggered her obligation to pay the note in full.
   After the defendant did not respond to the plaintiff’s demand that she
   make full payment on the note, the plaintiff commenced the present
   two count action. The trial court rendered summary judgment in favor
   of the defendant on both counts of the complaint, and the plaintiff
   appealed to this court. Held that the plaintiff lacked standing to enforce
   the note and to foreclose on the mortgage, and, therefore, the trial court
   should have dismissed both counts of her complaint for lack of subject
   matter jurisdiction: because the plaintiff never possessed the original
   note, she lacked standing to enforce it, and her contention that she was
   entitled to enforce the note as D’s successor pursuant to the order of
   attachment and garnishment issued by the trial court in her action
   against D was unavailing, as it was contrary to the plain language of
   the statute (§ 42a-3-309) that governs the enforcement of lost, destroyed
   or stolen instruments, which was directly applicable to the situation
   underlying the present case; moreover, there was no merit to the plain-
   tiff’s argument that her possession of a copy of the note was sufficient
   to confer standing on her to enforce the note, as she could not meet
   the requirements of § 42a-3-309 because the statute clearly and unambig-
   uously provides that to enforce a lost note, the person seeking to enforce
   it must have had possession of it when it was lost; furthermore, there
   was no basis to conclude that the plaintiff had standing to foreclose on
   the mortgage, as she failed to produce any necessary and proper second-
   ary evidence to create a genuine issue of material fact that she was the
   owner of the debt underlying the mortgage, and this court was not
   persuaded by the plaintiff’s contention that she had standing pursuant
   to the statute (§ 52-329) providing for the garnishment of a debt as a
   prejudgment remedy or the trial court’s common-law powers of equity,
   as she neither pursued the statutory (§ 52-381) procedure to execute
   on the garnishment nor brought a scire facias action against the defen-
   dant, and she failed to explain what common-law powers of equity
   would permit a court, on the facts of this case, to grant an ownership
   interest in a debt without following the required statutory procedures.
     Argued December 3, 2019—officially released September 1, 2020

                             Procedural History
   Action to, inter alia, recover on a promissory note,
and for other relief, brought to the Superior Court in
the judicial district of Middlesex, where the defendant
filed a counterclaim; thereafter, the court, Aurigemma,
J., granted the defendant’s motion for summary judg-
ment on the complaint and rendered judgment thereon,
from which the plaintiff appealed to this court.
Improper form of judgment; judgment directed.
  Mario Cerame, with whom, on the brief, were Juri
E. Taalman and Timothy Brignole, for the appellant
(plaintiff).
  Rowena A. Moffett, for the appellee (defendant).
                          Opinion

   BRIGHT, J. This appeal arises out of the plaintiff’s
action to collect on a promissory note (note) executed
by the defendant, Katherine DiMugno, and to foreclose
on the mortgage securing the defendant’s obligations
under the note. The plaintiff, AnnMarie Castle, as
trustee for the Mary DiMugno Irrevocable Trust (trust),
appeals from the judgment of the trial court rendered
in favor of the defendant following its granting of the
defendant’s motion for summary judgment on the plain-
tiff’s complaint. The plaintiff claims that the court (1)
misinterpreted the defendant’s payment obligations
under the note, (2) improperly considered parol evi-
dence regarding the meaning of certain language in the
note, and (3) incorrectly concluded that there are no
genuine issues of material fact regarding the defen-
dant’s alleged default under the note. In response, in
addition to defending the analysis of the trial court, the
defendant reasserts her claim that the plaintiff lacks
standing to enforce the note and to foreclose on the
corresponding mortgage, and that the court, therefore,
should have dismissed the action. We agree with the
defendant that the plaintiff lacks standing, and, there-
fore, we reverse the judgment of the trial court and
remand the case to the trial court with direction to
render a judgment of dismissal.
   The following undisputed facts and procedural his-
tory are relevant to our analysis. On July 28, 2005, the
court dissolved the defendant’s marriage to Donald
DiMugno (Donald). Incorporated into the judgment of
dissolution rendered by the court was a stipulation
entered into by the defendant and Donald. Relevant to
this dispute, the defendant and Donald stipulated: ‘‘The
husband shall transfer to the wife all of his right, title
and interest in the real estate located at 11 Billow Road,
Old Saybrook, Connecticut [(property)] . . . . In con-
sideration for the transfer the wife shall execute a Prom-
issory Note in the principal amount of $160,000 together
with simple interest at the rate of 2 [percent] per annum,
which Note shall be payable on the first of the following
events: the sale of said premises by the wife and/or
death of the wife.’’ On August 24, 2005, upon Donald’s
transfer of his interest in the property to her, the defen-
dant executed the note in favor of Donald in the princi-
pal amount of $160,000. In conformity with the stipula-
tion, the note provides for simple interest to accrue at
the rate of 2 percent per year. The note further provides
in its second paragraph: ‘‘The undersigned promises to
pay the said principal and interest as follows: 1. The
sale of the [property]; or 2. The death of the [m]aker
hereof.’’ Under the note, the defendant also is responsi-
ble to pay all taxes and mortgage obligations associated
with the property and is required to keep the property
insured and free of mechanic’s liens. The note further
provides, in its penultimate paragraph, that ‘‘[i]f any
payment due hereunder shall not have been paid within
[fifteen] days after the same is due . . . or if title to said
property is transferred, then the entire unpaid principal,
with accrued interest, shall, at the option of the holder
hereof, become due and payable forthwith.’’ The defen-
dant’s obligations under the note are secured by a mort-
gage on the property, which she executed contempora-
neously with the note.1
   In 2012, the plaintiff, both as trustee of the trust
and conservator of Mary DiMugno, brought an action
against Donald for breach of fiduciary duty, civil theft
and fraud for actions that Donald had taken when he
acted as the original trustee of the trust and as a fidu-
ciary of Mary DiMugno, his mother. Following a trial,
the court, on August 30, 2013, rendered judgment in
favor of the plaintiff and against Donald. Following
the entry of judgment, the plaintiff filed a motion for
postjudgment modification of the prejudgment attach-
ment that previously had been granted in favor of the
plaintiff. At the hearing on the motion, the plaintiff’s
counsel expressed his concern that Donald had
secreted certain assets that could be used to satisfy
the plaintiff’s judgment against him. Consequently, he
asked the court to order that ‘‘someone in trust take
them and hold them until the end [of] this case.’’ In
granting the plaintiff’s motion, on September 27, 2013,
the court made clear that the plaintiff could ‘‘take [the
assets], you can hold them, but you can’t sell them.
. . . And the same thing with any bank accounts. You
can put a hold on them. You can put an attachment on
something, but you can’t execute on it unless and until
. . . a final judgment.’’ With respect to the note, the
plaintiff’s counsel argued that he ‘‘should be entitled
to receive the [original] promissory note. So when the
trigger of the contingency occurs, the money gets paid
and we hold on to it.’’ (Emphasis added.) When the
court ordered that a copy of the note be turned over
to the plaintiff, the plaintiff’s counsel interceded by
saying, ‘‘[a]gain, that would be the original of the prom-
issory note. I can only execute against the original.’’
(Emphasis added.) The court agreed. When Donald’s
attorney stated that he had a copy of the note but
was unsure as to the location of the original, the court
replied: ‘‘See what you can do.’’ As part of its order,
issued following the hearing, the court ordered that
‘‘the plaintiff shall garnish the promissory note from
[the defendant], with a copy of the original promissory
note to be turned over to the plaintiff within seven
days on or before October 5, 2013.’’ (Emphasis added.)
Although the record is unclear as to whether Donald
delivered a copy of the note to the plaintiff, there is no
dispute that Donald never delivered the original note
to the plaintiff or that the plaintiff has never had posses-
sion of the original note.
  On January 23, 2014, the defendant quitclaimed title
to the property to her daughter, Michele Rossignol, for
the consideration of love and affection, and retained a
life use of the property (life use deed). The defendant
executed the life use deed so that the property would
not have to go through probate if she died and to protect
it from seizure by the state if she went into a convales-
cent home. The life use deed did not purport to release
or extinguish Donald’s mortgage on the property.
   After learning of the defendant’s transfer of title to
the property to Rossignol, the plaintiff, relying on the
language in the note that ‘‘if title to said property is
transferred, then the entire unpaid principal, with
accrued interest, shall, at the option of the holder
hereof, become due and payable forthwith,’’ on May 4,
2015, filed a judgment lien on the property, claiming
that the defendant’s transfer of title to the property to
Rossignol triggered her obligation to pay the note in
full. The judgment lien noted that the plaintiff, in her
action against Donald, had secured a one million dollar
attachment of all of Donald’s assets, including the note.
On May 5, 2015, the plaintiff’s counsel sent the defen-
dant and Rossignol a letter notifying them of the judg-
ment lien attaching the debt the defendant owed to
Donald, and stating his intention ‘‘to try and work with
you for the payment of said note . . . before we
attempt on foreclosing on the judgment lien.’’ On Sep-
tember 28, 2015, Rossignol, by way of a quitclaim deed,
transferred title to the property back to the defendant
for no consideration. The defendant did not otherwise
respond to the plaintiff’s demand that she make full
payment on the note.
   By complaint dated October 23, 2015, the plaintiff
instituted the underlying action against the defendant.
In count one of the complaint, the plaintiff sought pay-
ment on the note. In that count, she alleged that the
court in her action against Donald ‘‘assigned the [note]
to the [plaintiff] for payment.’’ The plaintiff further
alleged that she ‘‘is now the HOLDER of the negotiable
instrument of the [note],’’ and described herself as the
‘‘court-ordered holder of the [note] . . . .’’ She sought,
as a remedy, ‘‘money damages for the repayment of
principal and interest under the terms of the [n]ote,
plus attorney’s fees, in accordance with the terms [of]
the [note].’’
   In count two, the plaintiff incorporated her allega-
tions from count one, including that the note was
assigned to her and that she is the holder of the note.
She sought to foreclose on the mortgage securing the
note but did not seek to foreclose on the judgment lien,
as suggested in her counsel’s earlier letter.
   The defendant moved to dismiss the action on the
ground that the plaintiff lacks standing because she is
not the holder of the note. In opposition to the motion,
the plaintiff argued that she was entitled to enforce
the note pursuant to the court’s postjudgment order of
attachment issued in her action against Donald. She
further argued that she did not need to have possession
of the original note because it had been lost and its
whereabouts were unknown. The court denied the
motion to dismiss because ‘‘[t]here is an issue of fact
as to whether the note was lost.’’
   Thereafter, the defendant filed a motion to strike
both counts of the complaint on the basis that the note
required payment only if one of two events occurred—
the defendant sold the property or she died. The defen-
dant argued that because the complaint did not allege
either of the events, the plaintiff failed to state a claim
on which relief could be granted and both counts of the
complaint should be stricken. In response, the plaintiff
argued that the defendant’s transfer of title to Rossignol
triggered the defendant’s obligation to pay the note in
full and her failure to do so constituted an event of
default under the note that supported both her action
for payment on the note in count one of the complaint
and her action to foreclose on the corresponding mort-
gage in count two. The court denied the motion to strike
because, ‘‘[w]hen the express terms of the note are
construed in a light most favorable to the plaintiff, the
defendant’s ‘transfer’ to her daughter could be consid-
ered an event of default. The plaintiff’s complaint is
legally sufficient.’’
   The defendant then answered the complaint. There-
after, she filed a revised answer, denying the essential
allegations of the plaintiff’s complaint and pleading sev-
eral special defenses.2
   After the parties engaged in discovery, including tak-
ing the depositions of the defendant, Donald, and the
defendant’s attorney in the dissolution action, who was
involved in the drafting and execution of the note, the
defendant moved for summary judgment on both counts
of the plaintiff’s complaint. In support of her motion,
the defendant first argued that she had not defaulted
on the note because payment was not due until she
sold the property for value or died, neither of which
had occurred. With respect to the ‘‘transferred’’ lan-
guage relied on by the plaintiff, the defendant argued
that ‘‘[t]he undisputed evidence makes clear that the
term ‘transferred’ as used in [the note] means a transfer
for value, and the life use deed [did] not constitute a
transfer which renders the note due and payable.’’ The
defendant submitted various extrinsic evidence in sup-
port of her argument. First, she argued that the note
should be read in light of the stipulation that she and
Donald signed that was incorporated into their dissolu-
tion judgment from which the note resulted. The stipula-
tion provided that the note ‘‘shall be payable on the
first of the following events: the sale of [the property]
by the wife and/or death of the wife.’’ The stipulation
makes no mention of any other event, including a trans-
fer for no consideration, as triggering the defendant’s
obligation to pay any amounts due under the note.
  Second, the defendant relied on her and Donald’s
deposition testimony. The defendant testified that her
understanding of her repayment obligation under the
note and judgment was that the note had to be paid
when she sold the property or died, and that the transfer
of title to Rossignol for no consideration as part of
her estate planning, was not a sale. Similarly, Donald
testified that the defendant was obligated to pay him
under the note when she either sold the property or
died. He further described the defendant’s interest in
the house under the dissolution judgment as a ‘‘life use’’
of the house.
   Finally, the defendant relied on the deposition testi-
mony of Attorney Timothy Sheehan, who represented
the defendant in the dissolution proceeding, partici-
pated in the negotiation of the stipulation incorporated
into the judgment of dissolution, and drafted the note.
Sheehan testified that the reference in the note to the
title of the property being transferred meant ‘‘[t]rans-
ferred for value.’’
    The defendant argued that it was appropriate for the
court to consider extrinsic evidence because the note
‘‘is not integrated’’ or, alternatively, because the word
‘‘ ‘transferred’ ’’ in the note is ambiguous. The defendant
reasoned that because all of the participants to the
negotiation and drafting of the note3 had the same
understanding as to its meaning and that meaning was
confirmed by the judgment of dissolution, there was
no factual basis to conclude that the defendant’s action
in quitclaiming title to the property to Rossignol, for no
consideration, while retaining life use of the property,
triggered her payment obligation under the note.
  Alternatively, the defendant argued that the plaintiff
did not have standing to enforce the note or to foreclose
on the mortgage. As to enforcement of the note, the
defendant argued that the plaintiff admitted that the
note is not payable to the plaintiff and that the plaintiff
has never been in possession of the note. Consequently,
according to the defendant, the plaintiff is neither a
holder of the note nor a nonholder in possession of the
note, as defined in General Statutes § 42a-3-301, and
she is not entitled to enforce it. The defendant further
argued that the plaintiff could not rely on General Stat-
utes § 42a-3-309, which provides for the enforcement
of lost, destroyed or stolen instruments, because she
was not in possession of the note at the time it was
lost, destroyed or stolen.4 As to the plaintiff’s efforts to
foreclose on Donald’s mortgage on the property, the
defendant argued that the mortgage was never assigned
to the plaintiff, and, therefore, she lacked standing to
foreclose on it.
  In opposition to the defendant’s motion for summary
judgment, the plaintiff argued that the language in the
note is clear and unambiguous in requiring full payment
of the amounts due thereunder if ‘‘ ‘title to [the] property
is transferred.’ ’’ She further argued that the life use
deed constituted a transfer of title to the property from
the defendant to Rossignol, triggering the defendant’s
payment obligation under the note. The plaintiff also
argued that the court should not consider Sheehan’s
deposition testimony regarding the parties’ intent in
using the ‘‘transferred’’ language because the language
is not ambiguous and reliance on Sheehan’s testimony
would violate the parol evidence rule, as acceptance
of Sheehan’s interpretation would vary or contradict
the terms of the note.
   As to the defendant’s standing arguments, the plain-
tiff argued that, although she did not possess the origi-
nal note, she has a copy of it and has standing, as the
successor to Donald’s rights in the note, to enforce it.
The plaintiff did not address the defendant’s argument
that the she lacks standing to foreclose on the mortgage
because it had never been assigned to her.
   In ruling on the defendant’s motion for summary judg-
ment, the trial court did not address the standing argu-
ments made by the defendant. Instead, the court
resolved the motion on the basis of its interpretation
of the ‘‘transferred’’ language in the note.5 The court
held that the plaintiff’s reliance on a single provision
in the note was misplaced because ‘‘[t]he entire note
must be read in light of the judgment pursuant to which
the note was executed.’’ The court also considered the
defendant’s and Donald’s deposition testimony and con-
cluded: ‘‘It is clear, based on the plain language of the
judgment, that Donald and [the defendant] intended for
payment to become due only in the event of either the
sale of the property or the death of [the defendant].
. . . Moreover, both parties to the note have confirmed
their intent and understanding that the note would
become due during the defendant’s lifetime only in the
event of a transfer for value. . . . The extrinsic evi-
dence makes it clear that neither the maker of the note
nor the payee understood that the word ‘transfer’ used
in the note meant anything other than a transfer for
value, since without value, the defendant would have
no money to pay the payee.’’ Consequently, the court
rendered summary judgment in favor of the defendant
on both counts of the plaintiff’s complaint. Additional
facts will be set forth as necessary.
   In this appeal, the plaintiff claims that the court erred
in its analysis of the note. In particular, she claims, as
she did before the trial court, that the language of the
note is clear and unambiguous in linking the defendant’s
payment obligation to any transfer by her of the title
to the property and that the court erred in relying on
extrinsic evidence to reach an interpretation of the lan-
guage that varied or contradicted that clear and unam-
biguous meaning. Furthermore, even though the trial
court did not mention Sheehan’s testimony in its memo-
randum of decision rendering summary judgment, the
plaintiff claims that such testimony should have been
stricken and not considered by the court. Finally,
although the trial court did not address standing or the
plaintiff’s right to enforce the note or to foreclose on the
mortgage, the plaintiff argues that she has such rights.
  In response, the defendant argues that the trial court
properly construed the note in light of the undisputed
evidence of the intent of the defendant and Donald
when they entered into the stipulation that resulted in
the defendant executing the note and mortgage. Alter-
natively, the defendant argues that the plaintiff lacks
standing to enforce the note and to foreclose on the
mortgage. We agree with the defendant’s alternative
standing arguments and, therefore, do not reach the
question of how the note should be construed.
  Although the trial court did not address the defen-
dant’s arguments that the plaintiff lacks standing to
pursue her claims, because the question of standing
implicates the trial court’s subject matter jurisdiction,
we address those arguments first.6
   ‘‘Standing is the legal right to set judicial machinery
in motion. One cannot rightfully invoke the jurisdiction
of the court unless he [or she] has, in an individual or
representative capacity, some real interest in the cause
of action, or a legal or equitable right, title or interest
in the subject matter of the controversy. . . . Where a
party is found to lack standing, the court is consequently
without subject matter jurisdiction to determine the
cause. . . . Our review of this question of law is ple-
nary.’’ (Citations omitted; internal quotation marks
omitted.) J.E. Robert Co. v. Signature Properties, LLC,
309 Conn. 307, 318, 71 A.3d 492 (2013).
   In J.E. Robert Co., our Supreme Court analyzed the
plaintiff’s right to enforce a promissory note and to
foreclose on a mortgage securing the note as a question
of standing. Id., 319. In doing so, the court noted: ‘‘A
plaintiff’s right to enforce a promissory note may be
established under the [Uniform Commercial Code
(UCC) as adopted in General Statutes § 42a-1-101 et
seq.].’’ Id. ‘‘Under the UCC, a [p]erson entitled to enforce
an instrument means [inter alia] (i) the holder of the
instrument, [or] (ii) a nonholder in possession of the
instrument who has the rights of a holder . . . . A per-
son may be a person entitled to enforce the instrument
even though the person is not the owner of the instru-
ment . . . . General Statutes § 42a-3-301. The UCC’s
official comment underscores that a person entitled to
enforce an instrument . . . is not limited to holders.
. . . A nonholder in possession of an instrument
includes a person that acquired rights of a holder . . .
under [General Statutes § 42a-3-203 (a)].’’ (Emphasis
in original; footnote omitted; internal quotation marks
omitted.) J.E. Robert Co. v. Signature Properties, LLC,
supra, 309 Conn. 319–20.
   In addition, pursuant to § 42a-3-301 (iii), ‘‘ ‘[p]erson
entitled to enforce’ an instrument’’ includes ‘‘a person
not in possession of the instrument who is entitled to
enforce the instrument pursuant to section 42a-3-309
. . . .’’ Section 42a-3-309 (a) provides: ‘‘A person not
in possession of an instrument is entitled to enforce
the instrument if (i) the person was in possession of
the instrument and entitled to enforce it when loss of
possession occurred, (ii) the loss of possession was not
the result of a transfer by the person or a lawful seizure,
and (iii) the person cannot reasonably obtain posses-
sion of the instrument because the instrument was
destroyed, its whereabouts cannot be determined, or
it is in the wrongful possession of an unknown person
or a person that cannot be found or is not amenable to
service of process.’’ (Emphasis added.) Finally, General
Statutes § 42a-1-201 (b) (21) defines a ‘‘ ‘[h]older’ ’’ of
a promissory note as: ‘‘(A) The person in possession
of a negotiable instrument that is payable either to
bearer or to an identified person that is the person in
possession; (B) The person in possession of a negotia-
ble tangible document of title if the goods are delivera-
ble either to bearer or to the order of the person in
possession; or (C) The person in control of a negotiable
electronic document of title.’’ Consequently, someone
who is not in possession of the original note can be
neither a holder nor a nonholder in possession. See
Seven Oaks Enterprises, L.P. v. DeVito, 185 Conn. App.
534, 547, 198 A.3d 88, cert. denied, 330 Conn. 953, 197
A.3d 893 (2018).
   The plaintiff concedes that she has never had posses-
sion of the original note. For this reason, the defendant
argues, the plaintiff has no right to enforce the note as
a holder or nonholder in possession pursuant to § 42a-
3-301 (i) or (ii). The plaintiff argues that, even though
she never possessed the note, she acquired the holder’s
rights and became the person entitled to enforce the
note when the court in her action against Donald issued
a postjudgment order of attachment and garnishment
of the note in her favor. In support of her argument,
the plaintiff relies on the official commentary to § 42a-
3-301, which states, inter alia, that a ‘‘ ‘[p]erson entitled
to enforce’ an instrument . . . also includes any other
person who under applicable law is a successor to the
holder or otherwise acquires the holder’s rights.’’ Conn.
Gen. Stat. Ann. (West 2009) § 42a-3-301, comment, p.
522. We are not persuaded.
  The UCC and the official commentary both clearly
describe how someone not in physical possession of
a note can enforce it. Section 42a-3-309 (a) explicitly
provides the circumstances under which ‘‘[a] person
not in possession of an instrument is entitled to enforce
the instrument . . . .’’ It is not sufficient for a person
to claim merely that she is the successor to the rights
of the holder. In fact, § 42a-3-309 (a) (i) specifically
provides that the person seeking to enforce the instru-
ment must show that she ‘‘was in possession of the
instrument and entitled to enforce it when loss of pos-
session occurred . . . .’’ In addition, the official com-
mentary to § 42a-3-301, on which the plaintiff’s argu-
ment is built, specifically references the right to enforce
a lost or stolen instrument pursuant to § 42a-3-309. The
plaintiff’s argument that the reference in the official
commentary to one who is ‘‘a successor to the holder
or otherwise acquires the holder’s rights’’; Conn. Gen.
Stat. Ann. (West 2009) § 42a-3-301, comment, p. 522;
includes a person who never had possession of the
instrument is illogical and contrary to the plain language
of § 42a-3-309.
   In fact, this court recently rejected a nearly identical
argument in Seven Oaks Enterprises, L.P. v. DeVito,
supra, 185 Conn. App. 552–54. In that case, Seven Oaks
Enterprises, L.P. (SOE) sold a limited liability company
to the defendant, who, as part of the purchase, executed
a note in favor of SOE for $1.325 million. Id., 538. After
the sale, SOE transferred and assigned the note to a
related company, Seven Oaks Management Company
(SOM). Id., 539, 543. At the time of the transfer to SOM,
SOE no longer had possession of the original note from
the defendant, and SOM never was in possession of the
note. Id., 554. SOE and SOM later brought an action
against the defendant. Id., 539. In that action, SOM
claimed that the defendant had breached the promis-
sory note by failing to pay the amounts due thereunder.
Id. The defendant argued that SOM had no right to
enforce the note because it never possessed the note,
as the note was lost while in SOE’s possession and
before any assignment to SOM. Id., 537. The case was
tried to a jury, which returned a verdict in favor of SOM
on its claim under the promissory note. Id., 539. ‘‘The
jury indicated in its answers to interrogatories that it
had found that SOE and the defendant originally had
been the parties to the note, that SOE possessed the
note when it was lost, that the note nonetheless had
effectively been assigned to SOM, and that the defen-
dant failed to make payments on the note.’’ Id., 541–42.
The defendant filed motions to set aside the verdict
and for judgment notwithstanding the verdict, both of
which the trial court denied. Id., 539–40.
   On appeal, this court held that the trial court erred
in denying the motions to set aside the verdict and for
judgment notwithstanding the verdict. Id., 554. After
thoroughly reviewing the applicable sections of the
UCC and case law both in Connecticut and in other
states applying those sections to similar circumstances,
we concluded: ‘‘[T]he application of § 42a-3-301, in the
circumstances of the present case, leads to the conclu-
sion that SOM is entitled to enforce the note only if it
satisfies the standards stated in § 42a-3-309. Subsection
(a) of § 42a-3-309, in turn, provides that [a] person not
in possession of an instrument is entitled to enforce
the instrument if (i) the person was in possession of
the instrument and entitled to enforce it when loss of
possession occurred . . . . The only logical construc-
tion of the statutory language compels the conclusion
that the only person who can enforce the note is the
person in possession of the note when it was lost.’’
(Emphasis in original; internal quotation marks omit-
ted.) Id., 551–52. We explicitly rejected SOM’s argument
that it could enforce the note as an assignee even though
it was not in possession of the note, because the clear
language of the statute precluded such a result. Id., 552.
We similarly rejected SOM’s argument that the common
law of assignments supplements the UCC and creates
an alternative basis for an assignee not in possession
of a note to enforce it, concluding that ‘‘[b]ecause § 42a-
3-309 is directly applicable to the situation underlying
the present case, the common law of assignments does
not displace its clear provisions.’’ Id., 552–53.
   The plaintiff’s argument in the present case, that she
is entitled to enforce the note as Donald’s successor
pursuant to the order of attachment and garnishment
issued by the court in her action against Donald, is not
materially different from SOM’s argument in Seven Oaks
Enterprises, L.P. For the same reason that we rejected
the argument in that case, we reject it here.7 Thus, the
plaintiff has standing to enforce the note only if she
meets the requirements of § 42a-3-309.
  The defendant argues that the plaintiff indisputably
cannot meet the requirements of § 42a-3-309 because
the whereabouts of the note appear to be unknown and
the plaintiff was not in possession of the note when it
was lost. In response, the plaintiff details the efforts
she made to secure the original note and then argues
that, although she never possessed the original note,
she has a copy of the note and the copy is sufficient
to confer standing on her. The plaintiff’s argument is
without merit.
   The wording of § 42a-3-309 is clear and unambiguous.
In order to enforce a lost note, the person seeking to
enforce it must have had possession of it when it was
lost. Furthermore, that was this court’s holding in Seven
Oaks Enterprises, L.P. See Seven Oaks Enterprises,
L.P. v. DeVito, supra, 185 Conn. App. 551–52. The plain-
tiff’s efforts to secure possession of the original note
or her possession of a copy of the note are simply
irrelevant to whether she has complied with the statu-
tory requirements. The plaintiff, in fact, recognized this
during the postjudgment proceeding in her action
against Donald. When the court stated that Donald was
to turn over a copy of the note, the plaintiff’s counsel
responded: ‘‘Again, that would be the original of the
. . . note. I can only execute against the original.’’
(Emphasis added.)
  Having been unable to secure the original note, the
plaintiff cites a number of cases that purportedly sup-
port her new contention that she never needed posses-
sion of the original note to enforce it. Those cases
provide her with little support. In Guaranty Bank &
Trust Co. v. Dowling, 4 Conn. App. 376, 381–82, 494
A.2d 1216, cert. denied, 197 Conn. 808, 499 A.2d 58
(1985), this court affirmed the judgment in favor of the
plaintiff on a promissory note that had been lost and
was not in the plaintiff’s possession when it was lost.
However, the court did so under General Statutes (Rev.
to 1985) § 42a-3-804, which, in 1991, was repealed and
replaced by § 42a-3-309. General Statutes (Rev. to 1985)
§ 42a-3-804 provides in relevant part: ‘‘The owner of an
instrument which is lost, whether by destruction, theft
or otherwise, may maintain an action in his own name
and recover from any party liable thereon upon due
proof of his ownership, the facts which prevent his
production of the instrument and its terms. . . .’’ See
Guaranty Bank & Trust Co. v. Dowling, supra, 381.
Unlike § 42a-3-309, General Statutes (Rev. to 1985)
§ 42a-3-804 did not require that the person seeking to
enforce a lost note have possession of it when it was
lost. Id., 381–82. Thus, Guaranty Bank & Trust Co. is
inapposite to the present case.
  The other cases relied on by the plaintiff involved
foreclosures and not actions to enforce the note. As
this court explained in Seven Oaks Enterprises, L.P.,
a foreclosure action is different from an action to
enforce a note. See Seven Oaks Enterprises, L.P. v.
DeVito, supra, 185 Conn. App. 547–48. ‘‘[O]ur Supreme
Court considered the language of § 42a-3-309 (a) in New
England Savings Bank v. Bedford Realty Corp., 238
Conn. 745, 759–60, 680 A.2d 301 (1996). In that case,
the defendant contended that the plaintiff could not
obtain a judgment of strict foreclosure under §§ 42a-3-
301 and 42a-3-309. . . . Specifically, the defendant
claimed that because the plaintiff never proved it pos-
sessed the original note, it could not satisfy the require-
ment of § 42a-3-309 to show possession to enforce a
lost note. . . . Our Supreme Court rejected this claim,
noting that [i]t is well established . . . that the [mort-
gagee] is entitled to pursue its remedy at law on the
notes, or to pursue its remedy in equity upon the mort-
gage, or to pursue both. . . . The defendant did not
dispute that it executed the note and mortgage and that
the debt existed. . . . The plaintiff chose its equitable
remedy, foreclosure of the mortgage. . . .
   ‘‘In deciding the case, however, our Supreme Court
observed that because the plaintiff had chosen to pur-
sue the equitable action of foreclosure of the mortgage,
rather than a legal action on the note, the fact that
[the plaintiff] never possessed the lost promissory note
[was] not fatal to its foreclosure of the mortgage. . . .
[W]hatever restrictions §§ 42a-3-301 and 42a-3-309
might put upon the enforcement of personal liability
based solely upon a lost note, they [did] not prohibit
[the plaintiff] from pursuing an action of foreclosure to
enforce the terms of the mortgage.’’ (Citations omitted;
internal quotation marks omitted.) Seven Oaks Enter-
prises, L.P. v. DeVito, supra, 185 Conn. App. 547–48.
  Consequently, the fact that a party, who is not in
possession of the note evidencing the debt underlying
a mortgage, may be able to foreclose on that mortgage,
does not lead to the conclusion that the party has stand-
ing to enforce the note. In fact, we specifically have
rejected such a conclusion. See id., 547–48, 554. In the
present case, the plaintiff, never having possessed the
original note, lacks standing to enforce it. For this rea-
son, the trial court should have dismissed count one
of the plaintiff’s complaint because it lacked subject
matter jurisdiction to consider the plaintiff’s cause of
action.
   As noted, however, this conclusion as to count one
does not necessarily mean that the plaintiff lacks stand-
ing to assert the foreclosure claim in count two of her
complaint. Possession of the original note underlying
the mortgage is not a necessary prerequisite for that
claim because ‘‘[t]he mortgage secures the indebted-
ness itself, not the written evidence of it.’’ (Internal
quotation marks omitted.) New England Savings Bank
v. Bedford Realty Corp., supra, 238 Conn. 759. For this
reason, ‘‘[t]he loss of the note . . . does not preclude
proof of the debt by other evidence. A . . . note is not
a debt; it is only primary evidence of a debt; and where
this is lost, impaired or destroyed bona fide, it may be
supplied by secondary evidence. . . . The loss of a
. . . note alters not the rights of the owner, but merely
renders secondary evidence necessary and proper.’’
(Citation omitted; internal quotation marks omitted.)
Id., 760. In New England Savings Bank, although the
plaintiff did not possess the original promissory note,
it was able to prove its ownership of the debt underlying
the mortgage through secondary evidence, in particular,
the assignments of the note and the mortgage that
secured the debt. Id.
  In the present case, as the defendant correctly notes,
there was no assignment of the mortgage to the plaintiff.
Nor does the plaintiff base her foreclosure claim on
anything other than the note. Specifically, in her com-
plaint, the plaintiff based her right to foreclose on the
mortgage on her status as the assignee and holder of
the note. Furthermore, the note, and its purported
assignment to her, is the only evidence she offered the
court in support of her claim that she owned the debt
secured by the mortgage.
  Yet, she never possessed the note and the note, in
fact, never was assigned to her. See footnote 7 of this
opinion. Furthermore, under General Statutes § 49-17,
a party has no standing to foreclose on a mortgage
without ever having been assigned the debt underlying
the mortgage; § 49-17 allows the holder of the debt to
foreclosure on property without having been assigned
the mortgage, but it does not allow the converse, indi-
cating that the legislature did not intend to permit the
holder of the mortgage, without having been assigned
the debt, to foreclose on the mortgage. See Fleet
National Bank v. Nazareth, 75 Conn. App. 791, 794–95,
818 A.2d 69 (2003). In the present case, at the time
she brought this action, the plaintiff, at most, had an
attachment of the note and the debt underlying the
mortgage.8 A postjudgment attachment though is not
self-executing. The plaintiff recognized as much when
her counsel stated during the postjudgment hearing
in her case against Donald that the plaintiff needed
possession of the original note ‘‘[s]o when the trigger
of the contingency occurs, the money gets paid and
we hold on to it.’’ (Emphasis added.) Counsel’s state-
ment was consistent with the court’s statement just
moments earlier in the hearing that counsel could hold
or attach Donald’s assets but could not execute on
them until the plaintiff had secured a final judgment
against Donald.
   General Statutes § 52-356a sets forth in great detail
the steps a judgment creditor must take to execute on
the assets of a judgment debtor, including levying any
debt owed to the judgment debtor by a third party.9
The plaintiff does not claim that she took any of the
necessary steps to levy on the debt she claims the defen-
dant owed. Under these circumstances, the plaintiff,
unlike the plaintiff in New England Savings Bank, has
failed to produce any necessary and proper secondary
evidence to create a genuine issue of fact that she is
the owner of the debt underlying the mortgage. In the
absence of such evidence, there is no basis to conclude
that the plaintiff has standing to foreclose on the
mortgage.10
   In her reply brief, without providing any analysis
whatsoever, the plaintiff dismisses the significance of
the statutes relied on by the defendant and discussed
previously in this opinion by contending that she has
standing pursuant to General Statutes § 52-329 or the
‘‘court’s common-law powers of equity.’’ We are not per-
suaded.
   Section 52-329 provides for a garnishment of a debt
as a type of prejudgment remedy.11 General Statutes
§ 52-381 sets forth the statutory procedure for executing
on such a garnishment, including requiring the plaintiff
to ‘‘direct the officer serving the [execution] to make
demand of such garnishee for the effects of the defen-
dant in his hands, and for the payment of the debt due
the defendant, and such garnishee shall pay such debt
or produce such effects, to be taken and applied on
such execution. . . .’’ Pursuant to § 52-381, the plaintiff
may also institute a scire facias12 action to recover the
property that is the subject of the garnishment. It is
undisputed that the plaintiff neither pursued the statu-
tory procedure to execute on the garnishment nor
brought a scire facias action against the defendant.
   Furthermore, the plaintiff fails to explain what com-
mon-law powers of equity would permit a court, on the
facts of this case, to grant an ownership interest in a
debt without following the required statutory proce-
dures. Connecticut has had statutes regulating the gar-
nishment of property and the execution of such prop-
erty postjudgment since 1726. See Hayes v. Weisman,
97 Conn. 387, 394–98, 116 A. 878 (1922). Consequently,
our Supreme Court stated long ago that ‘‘[t]he proceed-
ing in favor of a creditor to attach and appropriate the
debt of a third person due the debtor, is given by stat-
ute.’’ Day v. Welles, 31 Conn. 344, 349 (1863). Although
our Supreme Court has recognized that in certain lim-
ited circumstances a judgment creditor may bring a
creditor’s bill in equity ‘‘to enforce the payment of a
debt out of property of a debtor under circumstances
which impede or render impossible the collection of
the debt by the ordinary process of execution . . .
[t]he . . . requirement for the maintenance of such a
bill is that the plaintiff must not have an adequate rem-
edy at law.’’ (Citations omitted.) Burchett v. Roncari,
181 Conn. 125, 128, 434 A.2d 941 (1980). There is little
question that the plaintiff has an adequate remedy at
law through our garnishment and execution statutes.
Finally, as noted previously in this opinion, the ‘‘garnish-
ment remedy’’ issued by the court was no more than
an attachment of the note. It did not assign the debt
to the plaintiff. The attachment of the note, assuming
the validity of the attachment, without more, does not
give the plaintiff any right to pursue a judgment on the
note or to foreclose on the mortgage.
  For these reasons, the trial court lacked subject mat-
ter jurisdiction to consider count two of the plaintiff’s
complaint, and that count, as well, must be dismissed.
   The form of the judgment is improper; the judgment
is reversed and the case is remanded with direction
to render a judgment of dismissal for lack of subject
matter jurisdiction.
   In this opinion the other judges concurred.
    * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
    1
      On December 1, 2010, Donald and the defendant executed a document
titled ‘‘Divorce Decree Amendment’’ (amendment) by which Donald released
the 2 percent interest due under the note and which provided that no further
interest would accrue on the note. Otherwise, the amendment confirmed
the defendant’s obligation to pay the note according to its terms. On January
3, 2014, the parties filed a joint motion to open and modify their dissolution
judgment to incorporate the amendment, which the court granted on the
same day.
    2
      The defendant also pleaded a four count counterclaim in which she
seeks compensatory, statutory, and punitive damages and attorney’s fees.
The counterclaim is still pending in the trial court and not at issue in this
appeal, which was taken from a final judgment. See Practice Book § 61-2
(‘‘judgment . . . rendered on an entire complaint . . . shall constitute a
final judgment’’); Nationwide Mutual Ins. Co. v. Pasiak, 327 Conn. 225,
233–34 n.6, 173 A.3d 888 (2017) (‘‘[a]lthough the defendant’s counterclaim
remains pending before the trial court, the decision on the declaratory
judgment action was an appealable final judgment because the court’s deci-
sion disposed of all counts of the plaintiff’s complaint’’).
   3
     Donald’s attorney during the dissolution proceedings, Charles G. Kara-
nian, also participated in the negotiations that resulted in the judgment of
dissolution and note. He died on March 1, 2016. Neither party submitted to the
court any evidence regarding Karanian’s understanding of the ‘‘transferred’’
language at issue.
   4
     The location of the original note appears to be unknown.
   5
     Because standing implicates the court’s subject matter jurisdiction, the
court should have addressed the defendant’s standing arguments before
turning to the question of whether there was a genuine issue of material
fact as to the defendant’s alleged breach of her payment obligation under
the note. See 418 Meadow Street Associates, LLC v. One Solution Services,
LLC, 127 Conn. App. 711, 716, 15 A.3d 1140 (2011) (‘‘Once the question of
lack of jurisdiction of a court is raised, it must be disposed of no matter in
what form it is presented. . . . Additionally, a party must have standing to
assert a claim in order for the court to have subject matter jurisdiction over
the claim.’’ [Citation omitted; internal quotation marks omitted.]).
   6
     The plaintiff notes in her reply brief: ‘‘Successor counsel is not sure why
the enforceability issue was raised on appeal at all. It did not form the basis
of the judgment of the trial court, nor was it identified as an alternative
ground to affirm.’’ Counsel’s apparent confusion is puzzling given that the
plaintiff’s original appellate counsel extensively briefed the issue in the
plaintiff’s principal appellate brief, the defendant clearly raised the issue of
the plaintiff’s standing to enforce the note and to foreclose on the corres-
ponding mortgage in her motion for summary judgment, and issues impacting
subject matter jurisdiction, such as standing, can be raised at any time.
   7
     The plaintiff’s argument in this case suffers from another infirmity that
did not confront SOM in Seven Oaks Enterprises, L.P. In that case, there
was no dispute that SOE had assigned the promissory note to SOM and
that if SOM had had possession of the note, it could have enforced it. In
the present case, the plaintiff’s right to enforce the note, even if she had
possession of it, at best, is questionable. The note was never assigned to
her. She was granted, at most, only a postjudgment remedy of attachment
of the note in her action against Donald. Although the court’s order stated
that the plaintiff could ‘‘garnish’’ the note, the transcript of the hearing
makes clear that the court intended only that the plaintiff would hold the
note and Donald’s other assets as security for the judgment. The court made
clear that the plaintiff could not convert those assets to her own use, but
would have to execute on them if final judgment was rendered in her favor.
Even the plaintiff’s counsel acknowledged that he would have ‘‘to execute’’
on the original note. There is no evidence that the plaintiff ever sought an
execution on the note.
   8
     In Winslow v. Fletcher, 53 Conn. 390, 4 A. 250 (1886), our Supreme Court
explained that stock certificates are evidence ‘‘that the person therein named
possesses those rights and is subject to those duties, but it is not in law
the equivalent of those rights and duties. They are muniments of title, but
not the title itself; much less the real property. While these certificates are
in themselves valuable for some purposes, and to some extent may properly
be regarded as property . . . yet they are distinct from the holder’s interest
in the capital stock of the corporation, and are not goods and effects within
the meaning of the statute relating to foreign attachment. They are no more
subject to an attachment or a trustee process than a promissory note. The
debt is subject to attachment, but the note itself, which is simply evidence
of the debt, is not. So with stock. That may be attached, but the certificate
cannot be.’’ (Citation omitted; emphasis added.) Id., 395–96; see B. Matson,
Creditor Process Against Negotiable Notes: The Case for a New UCC § 3-
420, 24 Wm. & Mary L. Rev. 503, 530 (1983) (‘‘the historical treatment of
promissory notes parallels that of investment securities, [and] the [UCC]
and a majority of jurisdictions still do not provide for the seizure of negotiable
notes’’); see also Grosvenor v. Farmers & Mechanics Bank, 13 Conn. 104,
108 (1839) (promissory note cannot be attached as goods and effects under
foreign attachment statute because they are choses in action, which cannot
be sold on execution). But see General Statutes § 52-341 (‘‘[w]hen a debt
evidenced by a negotiable promissory note has been attached by process
of foreign attachment and the defendant has had actual notice thereof, he
shall not negotiate or transfer such note during the continuance of the
attachment lien’’).
   ‘‘Despite the early English characterization of a note as tangible property,
most states enacted execution and enforcement of money judgment provi-
sions that codified [common-law] conceptions of notes as intangible prop-
erty not subject to seizure. Moreover, statutes that conflict with this [com-
mon-law] notion have been construed narrowly. The [common-law]
approach to the levying on and seizure of negotiable promissory notes still
prevails when the execution statutes are silent on the nature of these notes.
A majority of jurisdictions follow the common law through express statutory
enactments, judicial precedent, or an absence of any contrary law.’’ (Foot-
notes omitted.) B. Matson, supra, 24 Wm. & Mary L. Rev. 509–10, citing,
inter alia, Grosvenor v. Farmers & Mechanics Bank, supra, 13 Conn. 104.
In the present case, the issue of whether the plaintiff legally could have an
attachment or garnishment on the note itself is left for another day.
   9
     General Statutes § 52-356a provides in relevant part: ‘‘(a) Procedure.
Levying officer’s responsibilities. (1) On application of a judgment creditor
or a judgment creditor’s attorney, stating that a judgment remains unsatisfied
and the amount due thereon, and subject to the expiration of any stay of
enforcement and expiration of any right of appeal, the clerk of the court
in which the money judgment was rendered shall issue an execution pursuant
to this section against the nonexempt personal property of the judgment
debtor other than debts due from a banking institution or earnings. . . .
   ‘‘(2) The property execution shall require a proper levying officer to
enforce the money judgment and shall state the names and last-known
addresses of the judgment creditor and judgment debtor, the court in which
and the date on which the money judgment was rendered, the original
amount of the money judgment and the amount due thereon, and any infor-
mation which the judgment creditor considers necessary or appropriate to
identify the judgment debtor. The property execution shall notify any person
served therewith that the judgment debtor’s nonexempt personal property
is subject to levy, seizure and sale by the levying officer pursuant to the
execution and, if the judgment debtor is a natural person, shall be accompa-
nied by a notice of judgment debtor rights as prescribed by section 52-361b
and a notice to any third person of the manner, as prescribed by subdivision
(4) of this subsection, for complying with the execution.
   ‘‘(3) A property execution shall be returned to court within four months
after issuance. The untimely return of a property execution more than four
months after issuance shall not of itself invalidate any otherwise valid levy
made during the four-month period.
   ‘‘(4) The levying officer shall personally serve a copy of the execution on
the judgment debtor and make demand for payment by the judgment debtor
of all sums due under the money judgment. On failure of the judgment
debtor to make immediate payment, the levying officer shall levy on nonex-
empt personal property of the judgment debtor, other than debts due from
a banking institution or earnings, sufficient to satisfy the judgment, as fol-
lows . . .
   ‘‘(C) With respect to a judgment debtor who is a natural person, if such
personal property, including any debt owed, is in the possession of a third
person, the levying officer shall serve that person with two copies of the
execution, required notices and claim forms. On receipt of such papers, the
third person shall forthwith mail a copy thereof postage prepaid to the
judgment debtor at the last-known address of record with the third person
and shall withhold delivery of the property or payment of the debt due to
the levying officer or any other person for twenty days. On expiration of
the twenty days, the third person shall forthwith deliver the property or
pay the debt to the levying officer provided (i) if an exemption claim has
been filed in accordance with subsection (d) of section 52-361b, the property
shall continue to be withheld subject to determination of the claim, and (ii)
if a debt is not yet payable, payment shall be made when the debt matures
if within four months after issuance of the execution.
   ‘‘(5) Levy under this section on property held by, or a debt due from, a
third person shall bar an action for such property against the third person
provided the third person acted in compliance with the execution.
   ‘‘(6) If the levying officer cannot remove any property on which he seeks
to levy without the danger of injury thereto, he may levy on and take
possession of the property by posting on or adjacent to the property a
conspicuous notice of the levy.
   ‘‘(7) Subject to the provisions of section 52-328, if the property to be
executed against is already subject to an attachment, garnishment or judg-
ment lien of the judgment creditor as security for that judgment, the priority
of the execution shall hold from the date of perfecting of the attachment,
garnishment or other lien. A sale pursuant to the execution forecloses any
interest acquired as a result of the attachment, garnishment or judgment
lien. . . .’’
   10
      Because the plaintiff sought to foreclose on only the mortgage and not
its judgment lien, we do not consider the validity or enforceability of the
judgment lien.
   11
      We note that there is nothing in the record to show that the plaintiff
complied with the service requirements of § 52-329, further calling into
question the validity of her garnishment.
   12
      ‘‘The writ of scire facias is generally used to collect other debts owed
to the judgment debtor. This writ may not be used, however, unless the
debt has first been garnisheed. . . . It is rather obvious that these ancient
writs of execution have become so encrusted with procedural barnacles
that frequently they are not suited to the needs of modern society.’’ (Citations
omitted.) Burchett v. Roncari, 181 Conn. 125, 127, 434 A.2d 941 (1980). ‘‘The
plaintiff can summon the garnishee before the court to show cause why he
should not pay the garnishment only by obtaining judgment and then seeking
to collect the debt for which the judgment has been rendered through a
writ of scire facias. . . . The whole purpose of scire facias is to give the
garnishee an opportunity to defend. Under the statute, in an action of scire
facias in consummation of an action begun by process of foreign attachment,
there really can be no issue reaching the merits of the action other than
the one whether or not the defendant in scire facias was indebted to the
defendant in the original action at the time of service.’’ (Citations omitted;
internal quotation marks omitted.) Vidal Realtors of Westport, Inc. v. Harry
Bennett & Associates, Inc., 1 Conn. App. 291, 295, 471 A.2d 658, cert. denied,
192 Conn. 804, 472 A.2d 1284 (1984).